DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This application is a continuation of application 15/173346 and the original disclosure does not appear to provide support for the following limitation disclosed by Claim 1: “a back member snapping between the front side of each of the pair of side members.”  
The remaining claims not specifically described above are rejected due to their dependence upon the rejected claim described in detail above.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the back member “snapping between the front side of each pair of side members.”  It is unclear how the back member is snapped since it appears to be an integral portion of the tool and the original disclosure does not disclose any resiliency or snapping action with respect to the back member.  
The remaining claims not specifically described above are rejected due to their dependence upon the rejected claim described in detail above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-13 of U.S. Patent No. 11359389.  Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of the patent read on the broader claims of the instant application.  The patent discloses a tool having the claimed limitations, including a pair of side members, a back member, at least one protrusion, a shelf, and an angled portion.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-10, 11, and 13 as best understood are rejected under 35 U.S.C. 102(a)(1) as being Ylonen (US Patent 6543729 B1).  [Claim 1] Ylonen discloses a tool (1) for positioning a sheet member, comprising: a pair of side members (sides of 7) capable of straddling a stud member, each of the pair of side members having a front side, a back side opposite the front side, a top side and a bottom side opposite the top side; a back member (7) snapping between the front side of each of the pair of side members forming an interior region defined by the pair of side members and the back member; at least one protrusion extending inward (inwardly bent portion of the side member below 9), toward the interior region, from the top side of at least one of the pair of side members; a shelf (vertical portion of 9) extending at a first angle away from a top portion of the back member, the top portion of the back member disposed between the front side of each of the pair of side members adjacent the top side thereof; and an angled portion (11) extending at a second angle away from a bottom portion of the back member, the bottom portion of the back member disposed between the front side of each of the pair of side members adjacent the bottom side thereof (Figure 1).  
[Claim 2] A lip extends at a third angle at a distal end of the shelf.
[Claim 3] The first angle is substantially a right angle.  
[Claim 4] The third angle is substantially a right angle (the top bend of 9 projects at a substantially right angle).  
[Claim 6] An extension (end of 11) extending at a fourth angle at a distal edge of the angled portion (Figure 2).  
[Claim 8] At least a portion of an outer edge of the pair of side members is rounded (Figure 2).  
[Claim 9] Ylonen discloses a tool (1) capable of positioning a sheet member, comprising: a pair of side members (7) configured to straddle a stud member, each of the 15pair of side members having a front side, a back side opposite the front side, a top side and a bottom side opposite the top side, wherein at least a portion of an outer edge of the pair of side members is rounded (Figure 2); a back member (7) disposed between the front side of each of the pair of side members; 20at least one protrusion (inwardly bent portion of the side member below 9) extending inward from the top side of each of the pair of side members, the at least one protrusion positioned along a top edge of the side members; a shelf (vertical portion of 9) extending at a first angle away from a top portion of the back member, the top portion of the back member disposed between the front side of each of 25the pair of side members adjacent the top side thereof; a lip (top angled portion of 9 and outside portion of 9) extending at a third angle at a distal end of the shelf, and an angled portion (11) extending at a second angle away from a bottom portion of the back member, the bottom portion of the back member disposed between the front side of each of the pair of side members adjacent the bottom side thereof (Figure 2).
[Claim 10] The first angle is substantially a right angle.  
[Claim 11] The third angle is substantially a right angle (the top bend of 9 projects at a substantially right angle).  
[Claim 13] An extension (end of 11) extending at a fourth angle at a distal edge of the angled portion (Figure 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ylonen as discussed above, and further in view of Tangard (US Patent 1701087).  Ylonen discloses the claimed invention as discussed above, but does not disclose the second angle being from about 10-45 degrees.  Tangard discloses a tool having side members (15, 16), a back member (17) and an angled portion (end portion opposite 18).  The angled portion extends at a second angle from about 10-45 degrees away from the bottom portion of the back member.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the second angle of Ylonen to be from 10-45 degrees as suggested and taught by Tangard.  Tangard teaches that the angle of the angled portion can be varied to match the type of edge receiving the angled portion.  Tangard provides an alternatively shaped receiving portion for the angled portion and it would be obvious to vary the angle of the angled portion of Ylonen when it is used on a similarly shaped receiving portion like that shown by Tangard.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ylonen as discussed above, and further in view of Ramser (US Patent 3053491).  Ylonen discloses the claimed invention as discussed above, but it is not clear whether the at least one protrusion is at least two protrusions.  Ramser discloses a tool having a back member (7), a pair of side members (8), an angled portion (11) and a shelf (13) (Figure 1).  At the top edge of both of the pair of side members are protrusions (22).  The two protrusions provide support for the tool.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate two protrusions into the tool of Ylonen as suggested and taught by Ramser.  Ylonen discloses at least one protrusion, but does not disclose whether there are two protrusions.  However, Ramser teaches that it is known in the art to provide a protrusion at the end of each side member in order to provide support for the tool.  

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US Patent 3041033) in view of Rutter (US Patent 3158348). Schwartz discloses a method for stabilizing a sheet material (46, 48) onto a stud member (38), comprising: positioning a tool (10) onto the stud member (Figure 4), the tool having a pair of side members (18) configured to straddle the stud member (Figure 4), each of the pair of side members having a front side, a back side opposite the front side, a top side, and a bottom side opposite the top side, a back member (12) disposed between back sides of the pair of side members, a shelf (14) extending at a first angle away from a top portion of the back member (Figure 1), and an angled portion extending at a second angle away from a bottom portion of the back member adjacent the bottom side of the side members; placing the sheet material onto the shelf of the tool (Figure 4); and securing the sheet material to the stud member (via 44).
Schwartz does not disclose removing the tool from the stud.  However, it is notoriously old and well known in the art to remove the type of shelf brackets disclosed by Schwartz in order to rearrange the shelving as needed, or to simply remove it entirely.  Since the bracket is simply attached with fasteners, this is easily accomplished by removing contents of the shelf, removing the fasteners from the tool and pulling the tool, including the angle portion, away from the stud.  Similarly, a very heavy load applied on the angled portion (such as too many heavy materials placed on the hanger) would cause the tool to move away from the stud to some degree if the force is greater than can be handled by the tool.
Schwartz does not disclose a protrusion of the tool engaging the stud and extending inward from the top side of the side members.  Rutter discloses a hanger having side members (10c).  The side members have protrusions (2c), which extend inward from the side members.  A distance between opposing protrusions is smaller than a width of the stud member (Figure 8).  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to incorporate protrusions onto the top side of the tool of Schwartz as suggested and taught by Rutter.  The protrusions would allow the tool to frictionally grip the stud, which provides for a stronger tool and also allows the tool to be temporarily held in place on the stud before the fasteners are inserted into the hanger.  The protrusions could be placed anywhere along the top or side portions of the side members, which are directly adjacent to the stud.  In any of these locations, they would engage frictionally with the stud and help hold the tool in place.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Rutter as discussed above, and further in view of McCarthy (US Patent 8667765).  Schwartz discloses the claimed invention as discussed above, but does not disclose a lip extending at a third angle at a distal end of the shelf.  McCarthy discloses a tool for holding sheet material.  The tool has a shelf (106) with a lip (108) extending from a distal end of the shelf (Figure 1).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a lip onto the shelf of the tool of Schwartz as suggested and taught by McCarthy.  McCarthy teaches that it is helpful to have a lip on the shelf in order to more firmly hold the sheet material in place (see Figure 2 of McCarthy).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635